Title: Henry Peter Brougham to James Madison, 20 October 1827
From: Brougham, Henry Peter
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    London
                                
                                 Octr 20 1827
                            
                        
                        
                        
                        I have been honoured by the Council of the University of London with their command to Address you upon the
                            subject of Professor Long of your University.
                        He has been by them chosen Professor of Greek and he has accepted the appointment. But his engagements with
                            the University of Virginia make it impossible for him to repair to England before Summer 1829. His presence here however
                            is necessary in the course of the Summer as his duties commence on the 1st of Octr 1828. And we are extremely anxious that
                            you should use your great influence in obtaining for him a release from his engagements upon the terms on which he has
                            himself applied for it.
                        Permit me, Sir, in preferring this request, to express the sincere good wishes of our Council for the
                            continued prosperity of the Sister Institution of Virginia—and allow me to add the assurance of the high consideration
                            with which I am Your obt & faithful Servt.
                        
                        
                            
                                H Brougham
                            
                        
                    